ITEMID: 001-60760
LANGUAGEISOCODE: ENG
RESPONDENT: ITA
BRANCH: CHAMBER
DATE: 2002
DOCNAME: CASE OF MALTONI v. ITALY
IMPORTANCE: 4
CONCLUSION: Violation of P1-1;Violation of Art. 6-1;Pecuniary damage - financial award;Non-pecuniary damage - financial award
JUDGES: Christos Rozakis
TEXT: 8. D.L.F. and D.E. were the owners of a flat in Florence, which they had let to F.M.
9. In a registered letter of 30 December 1982, they informed the tenant that they intended to terminate the lease on expiry of the term on 31 December 1983 and asked him to vacate the premises by that date.
10. In a writ served on the tenant on 8 March 1986 D.L.F and D.E. reiterated their intention to terminate the lease and summoned the tenant to appear before the Florence Magistrate.
11. By a decision of 6 May 1986, which was made enforceable on 16 May 1986, the Florence Magistrate upheld the validity of the notice to quit and ordered that the premises be vacated by 30 June 1988.
12. On 28 April 1988, the applicant became the owner of the apartment.
13. On 21 December 1990, the applicant served notice on the tenant requiring him to vacate the premises.
14. On 10 January 1991, she served notice on the tenant informing him that the order for possession would be enforced by a bailiff on 18 March 1991.
15. Between 18 March 1991 and 6 December 1991, the bailiff made three attempts to recover possession. After the third attempt, the applicant decided to discontinue the enforcement proceedings because of the lack of police assistance.
16. On 8 February 1995, the applicant made a statutory declaration that she urgently required the premises as accommodation for her own use.
17. On 20 February 1995, the applicant served notice again on the tenant requiring him to vacate the premises.
18. On 14 March 1995, she served notice on the tenant informing him that the order for possession would be enforced by a bailiff on 15 May 1995.
19. Between 15 May 1995 and 14 April 1997, the bailiff made five attempts to recover possession. Each attempt proved unsuccessful, as, under the statutory provisions providing for the staggering of evictions, the applicant was not entitled to police assistance in enforcing the order for possession.
20. Following a friendly settlement, in January 1998 the tenant vacated the premises.
21. The relevant domestic law is described in the Court’s judgment in the case of Immobiliare Saffi v. Italy [GC], no. 22774/93, §§ 18-35, ECHR 1999-V.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
